UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 98-40041


                         JAIME LUNA RODRIGUEZ,

                                                        Plaintiff-Appellant,

                                     VERSUS

                   ROADWAY SERVICES INC, ETC; ET AL,

                                                                  Defendants,

                         ROADWAY EXPRESS INC.,

                                                         Defendant-Appellee.


           Appeal from the United States District Court
                for the Southern District of Texas
                            (L-96-CV-11)

                             October 14, 1999

Before DUHÉ, BARKSDALE and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:1

     Appellant Rodriguez suffered a work injury while employed by

Appellee as a truck driver/dock worker.                When Roadway did not

return Rodriguez to work he sued it for alleged violations of the

Americans With Disabilities Act, 42 U.S.C. § 12101, et seq. The

district   court   granted     Roadway’s      Motion   For   Summary   Judgment

dismissing Appellant’s claims.

     Our   careful    review    of   the   briefs,     argument   and   record

convinces us that the district court correctly decided this case.

We affirm for the reasons given by the district court in its


     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Memorandum and Order of December 2, 1997.

       We write briefly only to discuss this case in light of

Loulseged v. Akzo Nobel Inc., 178 F.3d 731, 735-741 (5th Cir. 1999),

which was not available to the district court. Appellant contends,

among other issues, that he was discriminated against by Roadway

because it failed to sufficiently participate in the interactive

process with him to find a reasonable accommodation which would

have permitted his return to work.            The district court held that

the Interpretive Guidelines to the ADA do indeed require such a

process but only if the individual is qualified. Leaving aside the

issue of Appellant’s qualification, the district court also held

that Roadway met its obligation because there was uncontested

evidence that Roadway did attempt to engage Rodriguez in such a

process.     This decision was correct. The evidence in this case,

when examined in light of Akzo makes that clear.

       Akzo, relying on Beck v. University of Wisconsin Bd. of

Regents, 75 F.3d 1130, 1135 (7th Cir. 1996), held that an employer

can violate the ADA when “the responsibility for the breakdown of

the interactive process is traceable” to the employer.                Akzo, 178
F.3d    at   736.     There    is   no   evidence    to    suggest    that   the

responsibility was the employer’s in this case. When accommodation

was first considered, the employer had not been furnished full

information concerning the employee’s medical condition.                     The

efforts it     made   were    reasonable     in   light   of   the   information

available to it at that time.

       AFFIRMED.




                                         2